Citation Nr: 0416713	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  96-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
February 1994.  

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) decision in August 1996.  The other 
issues listed in the June 1997 statement of the case have 
been either granted to the veteran's satisfaction or 
withdrawn from appellate status by the veteran.  

For reasons that are apparent in the decision cited below, 
the Board has restated the issues on appeal to include 
entitlement to service connection for a bilateral shoulder 
disability.


FINDINGS OF FACT

1.  In an unappealed September 1994 rating decision, the RO 
denied service connection for a bilateral shoulder disability 
because the competent medical evidence failed to demonstrate 
the presence of an identifiable shoulder disorder either in 
active service or following separation from active duty.  

2.  Evidence submitted since the unappealed September 1994 RO 
rating decision bears directly and substantially on the issue 
at hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The competent and probative medical evidence fails to 
demonstrate an etiologic link or nexus between a bilateral 
shoulder disability, variously diagnosed including tendonitis 
and degenerative arthritis first noted years postservice and 
any incident of active duty.  





CONCLUSIONS OF LAW

1.  Evidence submitted since the unappealed September 1994 
rating decision wherein the RO denied the claim of 
entitlement to service connection for a bilateral shoulder 
disability, is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) 
(West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2003).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by active service; nor may arthritis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The veteran's extensive service medical records are silent 
for evidence of either a right or left shoulder disability, 
however diagnosed.  Multiple physical examination reports 
undertaken during active duty show normal clinical 
evaluations of both shoulders.  The veteran denied any 
shoulder problems.  A September 1993 physical examination 
report, for retirement from active duty, showed normal 
shoulders on objective evaluation.  The veteran denied having 
shoulder problems.

June 1994 VA general medical and orthopedic examination 
reports failed to show evidence of a chronic shoulder 
disability, bilaterally.  Both shoulders were normal on 
objective examination.  X-rays were essentially negative for 
underlying shoulder pathology.

An unappealed September 1994 rating decision shows the RO 
denied service connection for a bilateral shoulder disability 
because no identifiable shoulder disorder was noted in active 
service or on postservice examination.  

Evidence received following the September 1994 RO rating 
decision includes a December 1994 VA treatment record showing 
the veteran's shoulders were normal on objective evaluation 
and on x-ray.

September 1996 VA general medical and orthopedic examination 
reports failed to show evidence of a shoulder disability.  
The shoulders were normal on objective examination.

An April 1998 VA orthopedic examination report is silent for 
evidence of a shoulder disability.

A September 2000 VA orthopedic examination report shows the 
veteran reported injuring his left shoulder in active duty 
doing pushups and was thought to have a minor dislocation.  
He also complained of right shoulder pain.  Following 
objective examination the diagnoses were bursitis of both 
shoulders and early degenerative joint disease.

Private medical evidence submitted primarily shows physical 
therapy for right rotator cuff tendonitis in 2000.  It was 
noted that the veteran was an avid weightlifter but had to 
limit his bench presses due to right shoulder symptoms.  He 
related the onset of his right shoulder problems to a 
shoulder injury in active duty.  


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R. 
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991& Supp. 2002); 38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 
38 C.F.R. § 3.156(a), the case will be decided on the merits.  
Williamson v. Brown, 8 Vet. App. 263 (1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).




Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order ), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the appeal period the RO formally notified the veteran 
of the VCAA of 2000 with respect to the issue on appeal.  
Also, he was advised of evidence he could submit himself or 
to sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi , 16 Vet. 
App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claims could not be granted based upon the evidence of 
record.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
notice was initially provided to the veteran following the 
initial unfavorable RO decision in August 1996.  Following 
compliance with VCAA notification the RO confirmed and 
continued the denial of the veteran's claim in the December 
2002 supplemental statement of the case.  

Also, in Pelegrini the CAVC held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board notes that in VAOPGCPREC  1-2004, VA 
General Counsel held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the VA, upon receipt of a 
complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits and 
must indicate which portion of that 
information and evidence the claimant 
must provide and which portion VA will 
attempt to obtain for the claimant.  In 
Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 11 
(Jan. 13, 2004), the CAVC stated that 
section 3.159(b)(1), explicitly, and 
section 5103(a), implicitly, require that 
VA request that the claimant provide any 
evidence in his or her possession that 
pertains to the claim.  The CAVC's 
statement that sections 5103(a) and 
3.159(b)(1) require VA to include such a 
request as part of the notice provided to 
a claimant under those provisions is 
obiter dictum and is not binding on VA.  
Further, section 5103(a) does not require 
VA to seek evidence from a claimant other 
than that identified by VA as necessary 
to substantiate the claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, VCAA notice has been fully 
satisfied.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Compliance 
with VCAA notification was undertaken prior to the continued 
denial of the veteran's claim by the RO in the December 2002 
supplemental statement of the case.  Accordingly, there is no 
prejudice to her by appellate consideration of the claims at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The veteran has not identified any outstanding medical 
evidence of treatment for the claimed disabilities at issue 
for service connection compensation benefits.  As the CAVC 
has noted, the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims on appeal, no 
further assistance is required to comply with the duty to 
assist as mandated under the VCAA of 2000.


New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for a bilateral shoulder disability, which 
the RO denied in an unappealed September 1994 rating 
decision.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

The Board notes that the medical evidence on file at the time 
of the unappealed September 1994 RO rating decision failed to 
demonstrate the presence of an identifiable shoulder 
disability.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of 
pertinent VA and private medical records noting the presence 
of bilateral shoulder disabilities, variously diagnosed.  

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claim.

Accordingly, the veteran's claim of entitlement to service 
connection for a bilateral shoulder disability is reopened.  
38 C.F.R. § 3.156(a).


Service Connection for a Bilateral Shoulder Disability

The Board may proceed in considering the issue of entitlement 
to service connection for a bilateral shoulder disability on 
a de novo basis without prejudice shown to the veteran in 
view of the RO's complete review of the evidence on a 
de novo basis in the December 2002 supplemental statement of 
the case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Since the 
record is complete, there is no need to remand this case for 
additional development of the evidence.  

Also, the Board recognizes that the provisions of 38 U.S.C.A. 
§ 5103A(d) require VA to obtain medical examination or 
opinion if necessary to make a decision on a claim.  In this 
case, the record contains multiple pertinent reports of VA 
general medical and specialty examinations with opinions 
regarding the issue on appeal.  The requirements of the VCAA 
have been met.  

With respect to the veteran's claim of entitlement to service 
connection for a bilateral shoulder disability the provisions 
of 38 U.S.C.A. § 5103A(d) require VA to obtain medical 
examination or opinion if necessary to make a decision on a 
claim.  The veteran's extensive service medical records are 
silent for a bilateral shoulder disability.  The first 
evidence of an apparent shoulder disability was noted years 
following retirement from active service.  

As addressed below, the veteran has provided no competent 
evidence that his current bilateral shoulder disability is 
associated with service.  Absent such evidence, the Board has 
no obligation to provide a medical examination.  Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  As such, 
the Board finds that no reasonable possibility exists that 
any further assistance would aid the veteran in 
substantiating his claim and that the requirements of the 
VCAA have been met.   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein). 

In this case, a comprehensive review of the record shows that 
competent medical evidence demonstrates that there is no 
nexus or etiologic link between the veteran's bilateral 
shoulder disabilities including arthritis first demonstrated 
years following retirement from the service and any incident 
of active duty.  

Specifically, the Board notes that the extensive service 
medical records including multiple reports of physical 
examinations are silent for a bilateral shoulder disability, 
however diagnosed.  The shoulders were normal on objective 
examination.  The veteran denied having any shoulder 
problems.  A physical examination report in September 1993, 
for service retirement purposes, is likewise silent for any 
shoulder disability, however diagnosed, including arthritis.  

The pertinent postservice medical records are silent for any 
evidence of a chronic shoulder(s) disability including 
arthritis for more than 5 years following retirement from 
active duty.  Significantly, the record is without any 
probative competent medical evidence suggesting an etiologic 
link or nexus between any shoulder(s) disability, however 
diagnosed and the veteran's active duty.  Nor is there 
medical evidence of a relationship between the veteran's 
current shoulder disabilities and his alleged continuity of 
symptomatology, especially in view of the normal shoulder 
examinations noted in service and postservice VA general 
medical and orthopedic examinations dating through 
approximately April 1998.  See Voerth v. West, 13 Vet. App. 
117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

The veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence linking a currently diagnosed generalized arthritis 
process of multiple joints with his active service.  The CAVC 
has held that lay assertions of medical causation do not 
constitute competent evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The Board must point out that the record does not include a 
competent medical opinion favorable to the claim based on a 
review of the claims file.  

While the medical records note the veteran's reported history 
of a shoulder injury in service, the Board points out that a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995)..

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has a bilateral 
shoulder disability that is linked to active service on any 
basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral shoulder 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
















ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder disability, the appeal is granted to this 
extent only.

Entitlement to service connection for a bilateral shoulder 
disability is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



